Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Mr. Matthew E. Hinsch on January 28, 2022.
	In claims:
Claim 1. (amended) A non-naturally occurring mutant nucleic acid comprising a polynucleotide encoding a mutated PYR/PYL receptor polypeptide comprising one or more amino acid substitutions in a type 2 protein phosphatase (PP2C) binding interface at a position corresponding to K63, I82, I84, D154, M158, T162, L166, or K170 in the PYR1 polypeptide as set forth in SEQ ID NO:1, wherein the mutated PYR/PYL receptor polypeptide inhibits the activity of a PP2C polypeptide in the presence of abscisic acid (ABA) to a greater extent than a wild-type control PYR/PYL receptor polypeptide in the presence of the same concentration of ABA, polypeptide in the absence of said ABA, wherein the mutated PYR/PYL receptor polypeptide comprises one or more amino acid substitutions corresponding to the amino acid substitution K63, M158the PYR1 polypeptide as set forth in SEQ ID NO:1, and wherein the mutated PYR/PYL receptor polypeptide has 95% amino sequence identity the amino acid sequence as set forth in SEQ ID NO:70.
Claim 16. (amended) The non-naturally occurring isolated mutant nucleic acid of claim 1, wherein the PP2C polypeptide is HAB1.
Claim 24. (amended) A non-naturally occurring mutant plant comprising a mutated PYR/PYL receptor polypeptide comprising one or more amino acid substitutions in a type 2 protein phosphatase (PP2C) binding interface at a position corresponding to K63, I82, I84, D154, M158, T162, L166, or K170 in the PYR1 polypeptide as set forth in SEQ ID NO:1, wherein the mutated PYR/PYL receptor polypeptide inhibits the activity of a PP2C polypeptide in the presence of abscisic acid (ABA) to a greater extent than a wild-type control PYR/PYL receptor polypeptide in the presence of the same concentration of said ABA, and wherein the mutated PYR/PYL receptor polypeptide does not inhibit the activity of the PP2C polypeptide in the absence of said ABA, wherein the mutated PYR/PYL receptor polypeptide comprises one or more amino acid substitutions corresponding to the amino acid substitution K63, M158the PYR1 polypeptide as set forth in SEQ ID NO:1, and wherein the mutated PYR/PYL receptor polypeptide has at least 95% amino sequence identity the amino acid sequence as set forth in SEQ ID NO:70.
Claim 25. (amended) The non-naturally occurring mutant plant of claim 24, wherein the PP2C polypeptide is HAB1.
Claim 37. (amended) The non-naturally occurring mutant plant of claim 24, comprising a heterologous promoter operably linked to the polynucleotide encoding said mutated PYR/PYL receptor polypeptide.
 non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to K63in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 39. (amended) The non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to I82A/F/K/S in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 40. (amended) The non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to I84A/D/N/R/S/T in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 41. (amended) The non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to D154in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 42. (amended) The non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to M158in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 43. (amended) The non-naturally occurring mutant plant of claim 42, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to M158in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 44. (amended) The non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to T162H/K/L/M/Win the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 45. (amended) The non-naturally occurring mutant plant of claim 44, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to T162W in the PYR1 polypeptide as set forth in SEQ ID NO:1.
non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to L166Ain the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 47. (amended) The non-naturally occurring mutant plant of claim 46, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to L166G/in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 48. (amended) The non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to K170A/in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 49. (amended) The non-naturally occurring mutant plant of claim 48, wherein the mutated PYR/PYL receptor polypeptide comprises an amino acid substitution corresponding to K170A/in the PYR1 polypeptide as set forth in SEQ ID NO:1.
Claim 50. (amended) The non-naturally occurring mutant plant of claim 24, wherein the mutated PYR/PYL receptor polypeptide is identical in amino acid sequence to the amino acid sequence as set forth in SEQ ID NO:70 except for said amino acid substitutions.
Conclusions
2.	Claims 1, 16, 24, 25 and 37-50 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663